USCA1 Opinion

	




        November 21, 1994       [NOT FOR PUBLICATION]                           UNITED STATES  COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ______________________        No. 93-1833                                  FRANK A. BISEGNA,                                Plaintiff, Appellant,                                          v.                                 JEFFREY A. KITAEFF,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Frank A. Bisegna on brief pro se.            ________________            Jeffrey A.  Kitaeff  and Jason  Rosenberg On  Defendant-Appellees'            ___________________      ________________        Motion for Summary Disposition for appellee.                                 ____________________                                 ____________________                      Per Curiam.   On April 14, 1993, appellant Frank A.                      __________            Bisegna, a chapter  7 debtor, appealed to the  district court            from a bankruptcy  court order determining the  amount of two            claims  against the estate.   On July 16,  1993, the district            court  dismissed the  appeal  for failure  to  file a  brief.            Appellant appeals the district court's order of dismissal.                      We  have reviewed  the record  and discovered  that            appellant  did file a  timely one-page brief  in the district            court.   Although this brief  was accepted for  filing by the            clerk's  office,  it was  never entered  on  the docket.   It            appears that the brief was overlooked because it was attached            to copy of the district  court's briefing order.  Ordinarily,            under  these circumstances,  a remand  might be  appropriate.            However, appellant's  one-page  brief, filed  below,  utterly            failed  to  identify  any  alleged error  in  the  bankruptcy            court's ruling on  the claims against  the estate.   Instead,            appellant argued  that the bankruptcy court  erred in denying            his repeated motions to withdraw his bankruptcy petition.                        Based on the bankruptcy court docket entries, it is            apparent  that appellant  had  already appealed  once to  the            district court from the denial of his motion to withdraw, and            that  he did not file a timely  appeal from the denial of any            subsequently  filed  motion  seeking  reconsideration.    See                                                                      ___            Bankruptcy Rule 8002.  Under the circumstances, we affirm the            judgment  of dismissal on the  ground that the district court                                         -2-            lacked  jurisdiction  to  reach  the  sole  issue  raised  in            appellant's brief.                      Affirmed.                      _________                                         -3-